                                  UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF WASHINGTON
                                              OFFICE OF THE CLERK
                                                      Tacoma
                                            1717 Pacific Ave., Suite 3100
                                                Tacoma, WA 98402
                                                  (253) 882-3826

 WILLIAM M. MCCOOL                                                                          LORI LANDIS
District Court Executive                                                                  Chief Deputy Clerk
     Clerk of Court




                                              September 13, 2019


       CLERK, US DISTRICT COURT
       Southern District of Texas - Houston
       Houston_Operation@txs.uscourts.gov


       Re: Kenenty Hwan Kim

       Your No: 4:19-MJ-1691
       Our No: MJ19-5176-01

       Dear Clerk

       An Order of Transfer was entered on 09/12/2019, transferring the above captioned case to your
       court pursuant to Rule 5. Attached you will find a PDF image of our Internal Docket Sheet and
       all documents contained in the Western District of Washington Court File.


       Please acknowledge receipt by returning a stamped copy of this letter to me at
       Kim_Brye@wawd.uscourts.gov.


       Sincerely,


       WILLIAM M. MCCOOL, District Court Executive


       By Kim Brye
       Deputy Clerk


       Enc: PDF file, financial
